DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are to “use” claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-14, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pelzer et al. (WO 2019/002471).
Regarding Claim 9:  Pelzer discloses a method of feeding animals a feed comprising Bacillus sp. [abstract; pg. 12, lines 15-34].
Pelzer does not disclose the animal feed for improving vitamin E absorption.  However, claim 17 is a recitation of the intended use of the claimed invention and in order to patentably distinguish the claimed invention from the prior art, the recitation must result in a structural difference between the claimed invention and the prior art. MPEP 2103 states that intended use language "does not limit a claim to a particular structure does not limit the scope of a claim". The above mentioned phrase does not limit the claim to any particular structure, so it is not interpreted to limit the scope of the claims.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
Regarding Claim 10:  Pelzer discloses as discussed above in claim 9.  Pelzer discloses that the animals fed are pig and poultry [abstract].
Regarding Claim 11:  Pelzer discloses as discussed above in claim 10.  Pelzer discloses that the animal fed is a pig [abstract; pg. 12, lines 30-34].
Regarding Claim 12:  Pelzer discloses as discussed above in claim 11.  Pelzer discloses that the animal fed is a weaned piglet [pg. 29, Ex. 8].
Regarding Claim 13:  Pelzer discloses as discussed above in claim 9.  Pelzer discloses that the Bacillus strain is B. subtilis and B. licheniformis [pg. 14, lines 36-37; pg. 15, lines 1-18].
Regarding Claim 14:  Pelzer discloses as discussed above in claim 9.  Pelzer discloses that the Bacillus strain is B. subtilis DSMZ 5750 and B. licheniformis DSMZ 5749 [pg. 15, lines 13-16].
Regarding Claim 17:  Pelzer discloses an animal feed composition comprising Bacillus sp. [abstract; pg. 12, lines 15-34].
Pelzer does not disclose the animal feed for improving vitamin E absorption.  However, claim 17 is a recitation of the intended use of the claimed invention and in order to patentably distinguish the claimed invention from the prior art, the recitation must result in a structural difference between the claimed invention and the prior art. MPEP 2103 states that intended use language "does not limit a claim to a particular structure does not limit the scope of a claim". The above mentioned phrase does not limit the claim to any particular structure, so it is not interpreted to limit the scope of the claims.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
Regarding Claim 18:  Pelzer discloses as discussed above in claim 17.  Pelzer discloses that the animals fed is are pig and poultry [abstract].
Regarding Claim 19:  Pelzer discloses as discussed above in claim 18.  Pelzer discloses that the animal fed is a pig [abstract; pg. 12, lines 30-34].
Regarding Claim 20:  Pelzer discloses as discussed above in claim 19.  Pelzer discloses that the animal fed is a weaned piglet [pg. 29, Ex. 8].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Pelzer et al. (WO 2019/002471) as applied to claims 9 and 17 above.
Regarding Claim 15:  Pelzer discloses as discussed above in claim 9.  Pelzer discloses 1x109 to 2x1011 CFU/g concentrate and 1kg of the concentrate can be used per ton of feed [pg. 14, lines 6-13].
One having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Pelzer overlap the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.  In re Malagari 182 USPQ 549,553.
Regarding Claim 21:  Pelzer discloses as discussed above in claim 17.  Pelzer discloses 1x109 to 2x1011 CFU/g concentrate and 1kg of the concentrate can be used per ton of feed [pg. 14, lines 6-13].
One having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Pelzer overlap the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.  In re Malagari 182 USPQ 549,553.
Regarding Claim 22:  Pelzer discloses as discussed above in claim 17.  Pelzer discloses that the feed contains carbohydrates, proteins, fats [pg. 14, lines 18-22].
Pelzer does not disclose that the vitamin E in the feed is reduced.  However, “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding Claim 23:  Pelzer discloses as discussed above in claim 17.  Pelzer discloses that the feed contains carbohydrates, proteins, fats, probiotics, prebiotics, vitamins, enzymes, milk modulators, amino acids, acid based products, medicine [pg. 14, lines 18-22].
Pelzer does not disclose that the vitamin E in the feed is reduced.  However, “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding Claim 24:  Pelzer discloses as discussed above in claim 17.  Pelzer discloses that the feed contains soy protein, wheat protein, pea protein, corn gluten, wheat gluten, fish oil,  [pg. 14, lines 24-31].
Pelzer does not disclose that the vitamin E in the feed is reduced.  However, “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Claims 15, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Pelzer et al. (WO 2019/002471) as applied to claims 9 and 17 above and in further view of Millan (US 2014/0234279).
Regarding Claim 15: Pelzer discloses as discussed above in claim 9.  Pelzer discloses 1x109 to 2x1011 CFU/g concentrate and 1kg of the concentrate can be used per ton of feed [pg. 14, lines 6-13].
Millan discloses a direct fed microbial at 7.5 x104 to about 1 x107 CFU/kg feed [claim 79].  Millan discloses DFM that can be Bacillus subtilis and B. lichenformis [0079].
At the effective filing date of the invention it would have been obvious to provide the Bacillus of Pelzer in the amounts disclosed in Millan since both references disclose B. subtilis and B. lichenformis in swine feed and it would have been obvious to provide them in a nutritionally beneficial amount.
One having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Millan overlap the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.  In re Malagari 182 USPQ 549,553.
Regarding Claim 16:   Pelzer discloses as discussed above in claim 9.  Pelzer does not disclose wherein the Bacillus strain or compounds obtained from the Bacillus is present in a concentration of at least 107 CFU/kg feed, preferably 107-1010 CFU/kg feed, more preferably 107-109 CFU/kg feed.
Millan discloses a bacillus composition administered at about 1 x103 to about 1 x1010 CFU/ animal/day [0293].
At the effective filing date of the invention it would have been obvious to provide the Bacillus of Pelzer in the amounts disclosed in Millan since both references disclose B. subtilis and B. lichenformis in swine feed and it would have been obvious to provide them in a nutritionally beneficial amount.
One having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Millan overlap the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.  In re Malagari 182 USPQ 549,553.
Regarding Claim 21:  Pelzer discloses as discussed above in claim 17.  Pelzer discloses 1x109 to 2x1011 CFU/g concentrate and 1kg of the concentrate can be used per ton of feed [pg. 14, lines 6-13].  
Millan discloses a direct fed microbial at 7.5 x104 to about 1 x107 CFU/kg feed [claim 79].  Millan discloses DFM that can be Bacillus subtilis and B. lichenformis [0079].
At the effective filing date of the invention it would have been obvious to provide the Bacillus of Pelzer in the amounts disclosed in Millan since both references disclose B. subtilis and B. lichenformis in swine feed and it would have been obvious to provide them in a nutritionally beneficial amount.
One having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Millan overlap the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.  In re Malagari 182 USPQ 549,553.
Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Pelzer et al. (WO 2019/002471) as applied to claim 17 above and in further view of Jungvid (US 4,035,516).
Regarding Claims 25-27: Pelzer discloses as discussed above in claim 17.  Pelzer discloses that the feed contains carbohydrates, proteins, fats [pg. 14, lines 18-22].
Pelzer does not disclose wherein the feed composition comprises from 15-30 % (w/w) of a protein source (claim 25); wherein the feed composition comprises from 65-80 % (w/w) of a carbohydrate source (claim 26);  wherein the feed composition comprises from 3-5 % (w/w) of a lipid source (claim 27).
Jungvid discloses an animal feed and specifically swine feed containing Bacillus subtilis 10- 50% protein, 2-20% lipids, and 30 -70% carbohydrates [abstract; col. 1, lines 53-68; col. 5, lines 29-33, 55, 56].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the composition of Pelzer to include the protein carbohydrates, and fat as in Jungvid in order to provide a feed that provide the appropriate nutritional balance for pigs.
Although Jungvid does not explicitly disclose the claimed ranges one having ordinary skill in the art at the effective filing date of the invention would have considered the invention to have been obvious because the range taught by Jungvid overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.   In re Malagari 182 USPQ 549,553.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733. The examiner can normally be reached Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Felicia C Turner/Primary Examiner, Art Unit 1793